Citation Nr: 1743379	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an eye disorder, to include glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. G.


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In December 2015, the Veteran filed a Notice of Disagreement. The RO furnished the Veteran a Statement of the Case in February 2016.  The Veteran filed a Substantive Appeal (VA Form 9) in February 2016 and requested a hearing.

In September 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of that hearing is of record. 

The claim was previously remanded by the Board in December 2016 for further evidentiary development.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for an eye disorder.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id.

The Veteran is seeking service condition for an eye disorder, to include glaucoma.  He contends that his diagnosed glaucoma is directly related to his service.  Specifically, the Veteran argues that while working as an electrician he did "fine work" that strained his eyes.  He claims that he went to see a doctor in service and he was given a pair of glasses which seemed to ease the situation.  The Veteran contends that ever since service his eye condition has gotten worse.

The Veteran's July 1946 separation examination shows normal eyes (20/20 vision bilaterally, uncorrected).  While the Veteran's available service treatment records do show that the Veteran was hospitalized in Naples, Italy in approximately January 1946, there is no indication what this hospitalization is for.  The remaining records, while mostly illegible, do not show any complaints of or treatment regarding the eyes.  However, it appears that most of the Veteran's service treatment records are unavailable.  Significantly, an April 2016 letter from the Records Management Center shows that only 10 pages of the Veteran's military medical records were legible.  During the September 2016 Board hearing, the Veteran testified that most of his active duty service records were destroyed in a fire at the Records Center in 1973.  Given the unavailable service treatment records, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

As noted above, the Board remanded this case in December 2016 for further development.  The December 2016 remand requested that the RO provide the Veteran with an opportunity to identify any additional medical treatment records that would be relevant to his claim.  The Board then requested the RO to schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed eye disorder.  The VA examiner was specifically asked to consider the Veteran's testimony from the September 2016 Board hearing regarding the work he did as an electrician that strained his eyes and that he was provided a pair of glasses in service.

Following the December 2016 remand, the Veteran was provided with an opportunity to submit additional medical records regarding his claimed eye disorder.  The Veteran was provided with a VA examination in February 2017 where the VA examiner diagnosed him with glaucoma, macular degeneration, and dry eye.  The examiner noted that the Veteran served from 1944 to 1946 and that his separation physical showed no eye problems at the time.  The examiner opined that it is therefore less likely as not that these current eye conditions are related to his military service.

The Board finds that the February 2017 VA examination report is incomplete to the extent that the examiner did not discuss the Veteran's claim that he had eye strain as a result of the work he did as an electrician while in service, and that he was provided a pair of glasses for treatment.  The VA must ensure an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, this matter must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the February 2017 VA examination report to the February 2017 VA examiner for an addendum opinion.  The examiner should address the following:

In light of the nature and trajectory of the claimed eye disability (glaucoma, macular degeneration, and dry eye), please offer an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's military service, to include his claimed symptoms/treatment during service, specifically: the Veteran testified during the September 2016 Board hearing that while doing "fine work" (i.e., working as an electrician) in Italy he strained his eyes.  He was, reportedly, given a pair of glasses which "eased the situation" but was subsequently diagnosed with stage 4 glaucoma.

The rationale for any opinion offered should be provided.  If not possible to provide the requested opinion without resort to mere speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

2. The RO should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.

							(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




